          Case 1:19-cv-00826-NONE-BAM Document 27 Filed 06/14/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 PHILIP A. SCARBOROUGH (SBN 254934)
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for the United States

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8

 9   LEWIS D. EVANS, et al.,                             CASE NO. 1:19-CV-00826-NONE-BAM

10                                Plaintiffs,            ORDER GRANTING JOINT REQUEST TO
                                                         MODIFY SCHEDULING ORDER
11                          v.                           (Doc. 26)

12   UNITED STATES,                                      JUDGE:         Hon. Barbara A. McAuliffe
13                               Defendant.

14

15          Plaintiffs Lewis D. Evans and Carla.S. Evans and defendant the United States, through their

16 respective undersigned counsel, jointly request a modification to the scheduling order to extend the

17 deadline to file a dispositive motion on the jurisdictional issue to July 23, 2021. Good cause appearing,

18 the request is GRANTED.

19          The parties state that they have completed fact and expert discovery relating to the jurisdictional

20 issues, with depositions of the parties’ respective expert witnesses completed on May 20 and May 21,

21 2021. The transcripts of those depositions were made available on June 3 and June 4, 2021. Under the

22 Federal Rules of Civil Procedure, the witnesses are allowed 30 days to review the transcript and make

23 any necessary changes. See Fed. R. Civ. P. 30(e)(1). The requested scheduling modification therefore is

24 necessary to permit the expert witnesses to finalize their review of the deposition transcripts and make

25 any necessary corrections before the parties submit briefing on the jurisdictional motion to the Court.

26 The requested scheduling modification will not result in a substantial delay in the proceedings.
27

28

      ORDER                                              1
30
          Case 1:19-cv-00826-NONE-BAM Document 27 Filed 06/14/21 Page 2 of 2

 1          The current scheduling order is modified as follows. The jurisdictional phase pretrial motion

 2 filing deadline is continued to July 23, 2021. All other terms of the Court’s prior orders (Doc Nos. 12,

 3 16, 18, 23, and 25) shall remain in effect.

 4 IT IS SO ORDERED.

 5
        Dated:    June 14, 2021                             /s/ Barbara   A. McAuliffe            _
 6                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      ORDER                                             2
30
